DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/112,132, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no mention of the Service-based Transport Session Instance Description (S-TSID) fragment and related elements included in the S-TSID.  Otherwise point to the specific location of the description in the provisional application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (US 2018/0309527, hereinafter Deshpande, claiming the priority dates of provisional applications 62/245,525 and 62/255,446) and in view of Lo et al (US 2016/0205158, hereinafter Lo, disclosed in the IDS, claiming the priority date of provisional application 62/101,236).

Regarding claim 4, Deshpande discloses a method of transmitting a broadcast signal based on ROUTE (Real-time Object delivery over Unidirectional Transport) in a digital transmitter, the method comprising: generating a MPD (Media Presentation Description) fragment and a S-TSID (Service-based Transport Session Instance Description) fragment for describing each transport session associated with one or more service components, wherein the S-TSID fragment includes at least one element for each ROUTE session (media presentation description (MPD) fragment, Para [0442] and service transport session instance description (S-TSID) fragment containing transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]. See Para [0224] of provisional 62/255,446), generating service bundle information including a service identifier that is associated with the S-TSID fragment (service bundle description includes service ID and sTSIDUri attribute which references the S-TSID fragment, Fig. 19/23 or Fig. 19/23 in provisional, the S-TSID also includes service ID that is a reference to the service ID value in USBD, Fig. 25, therefore associated by service ID);											wherein the service bundle information includes information for a transport scheme for the one or more service components (service bundle description includes sTSIDUri attribute, Para [0435], transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]);					wherein the S-TSID fragment includes source IP address information for the each ROUTE session, destination IP address information for the each ROUTE session and destination port information for the each ROUTE session (source address, destination address and destination port elements for route session in S-TSID fragment, Fig. 25 or Fig.25 in provisional 62/255,446), 										transport session identifier which is unique in the ROUTE session, Para [0343]/Fig. 25 or Fig. 25 of provisional 62/255,446), wherein information for each source flow in the ROUTE session is conveyed by a source flow element in the S-TSID fragment (source flow element in S-TSID fragment, Fig. 25), and wherein information for each repair flow in the ROUTE session is conveyed by a repair flow element in the S-TSID fragment (repair flow element in S-TSID, Fig. 25); and transmitting the broadcast signal including the S-TSID fragment and the MPD fragment (broadcast service transmitted to terminal, Para [0003, 69] and MPD, USBD and S-TSID fragments, Para [0343]); 								but does not disclose wherein the S-TSID fragment and the MPD fragment are carried based on a specific transport session identifier being zero.  Lo discloses the media presentation description, Para [0029] and service signaling data is transmitted on the default TSI (TSI=0) and MPD fragment, Para [101] or see Para [0085] from provisional application 62/101,236.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lo in the sytem of Deshpande in order to improve methods for over the air broadcasting with multiple sessions of different representations.
Regarding claims 5, 10, 15 and 20, Deshpande discloses the method of claim 4/9/14/19, but not wherein a packet for the each source flow and the each repair flow has a first header, a second header, a FEC payload ID and payload data.  Lo discloses a route packet header, LCT header, FEC payload id and payload, table 1.
Regarding claim 9, Deshpande discloses a digital transmitter (transmitter, Para [0189]) for transmitting a broadcast signal based on ROUTE (Real-time Object delivery over Unidirectional Transport), the digital transmitter comprising: a processor (processor, Para [0481]) configured to generate a MPD (Media Presentation Description) fragment and a S-TSID (Service-based Transport Session Instance Description) fragment for describing each transport session associated with one or more service components, wherein the S-TSID fragment includes at least one element for each ROUTE session (media presentation description (MPD) fragment, Para [0442] and service transport session instance description (S-TSID) fragment containing transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]. See Para [0224] of provisional 62/255,446), generating service bundle information including a service identifier that is associated with the S-TSID fragment (service bundle description includes service ID and sTSIDUri attribute which references the S-TSID fragment, Fig. 19/23 or Fig. 19/23 in provisional, the S-TSID also includes service ID that is a reference to the service ID value in USBD, Fig. 25, therefore associated by service ID); wherein the service bundle information includes information for a transport scheme for the one or more service components (service bundle description includes sTSIDUri attribute, Para [0435], transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]); wherein the S-TSID fragment includes source IP address information for the each ROUTE session, destination IP address information for the each ROUTE session and destination port information for the each ROUTE session (source address, destination address and destination port elements for route session in S-TSID fragment, Fig. 25 or Fig.25 in provisional 62/255,446), wherein the S-TSID fragment includes information for representing an identifier of the each transport session included in the each ROUTE session (transport session identifier which is unique in the ROUTE session, Para [0343]/Fig. 25 or Fig. 25 of provisional 62/255,446), wherein information for each source flow in the ROUTE session is conveyed by a source flow element in the S-TSID fragment (source flow element in S-TSID fragment, Fig. 25), and wherein information for each repair flow in the ROUTE session is conveyed by a repair flow element in the S-TSID fragment (repair flow element in S-TSID, Fig. 25); and a transmitting module configured to transmit the broadcast signal including the S-TSID fragment and the MPD fragment (broadcast service transmitted to terminal, Para [0003, 69] and MPD and S-TSID fragments, Para [0343]); but does not disclose wherein the S-TSID fragment and the MPD fragment are carried based on a specific transport session identifier being zero.  Lo discloses the media presentation description, Para [0029] and service signaling data is transmitted on the default TSI (TSI=0) and MPD fragment, Para [101] or see Para [0085] from provisional application 62/101,236
Regarding claim 14, Deshpande discloses a method of receiving a broadcast signal based on ROUTE (Real-time Object delivery over Unidirectional Transport) in a digital receiver, the method comprising: receiving the broadcast signal including a MPD (Media Presentation Description) fragment and a S-TSID (Service-based Transport Session Instance Description) fragment for describing each transport session associated with one or more service components, wherein the S-TSID fragment includes at least one element for each ROUTE session (media presentation description (MPD) fragment, Para [0442] and service transport session instance description (S-TSID) fragment containing transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]. See Para [0224] of provisional 62/255,446), generating service bundle information including a service identifier that is associated with the S-TSID fragment (service bundle description includes service ID and sTSIDUri attribute which references the S-TSID fragment, Fig. 19/23 or Fig. 19/23 in provisional, the S-TSID also includes service ID that is a reference to the service ID value in USBD, Fig. 25, therefore associated by service ID); wherein the service bundle information includes information for a transport scheme for the one or more service components (service bundle description includes sTSIDUri attribute, Para [0435], transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]); wherein the S-TSID fragment includes source IP address information for the each ROUTE session, destination IP address information for the each ROUTE session and destination port information for the each ROUTE session (source address, destination address and destination port elements for route session in S-TSID fragment, Fig. 25 or Fig.25 in provisional 62/255,446), wherein the S-TSID fragment includes information for representing an identifier of the each transport session included in the each ROUTE session(transport session identifier which is unique in the ROUTE session, Para [0343]/Fig. 25 or Fig. 25 of provisional 62/255,446), wherein information for each source flow in the ROUTE session is conveyed by a source flow element in the S-TSID fragment (source flow element in S-TSID fragment, Fig. 25), and wherein information for each repair flow in the ROUTE session is conveyed by a repair flow element in the S-TSID fragment (repair flow element in S-TSID, Fig. 25); receive and decode the signal, Para [0259], broadcast service transmitted to terminal, Para [0003, 69] and MPD and S-TSID fragments, Para [0343]).
Regarding claim 19, Deshpande discloses a digital receiver for receiving a broadcast signal based on ROUTE (Real-time Object delivery over Unidirectional Transport), the digital receiver (receiver, Para [0259]) comprising: a receiving module configured to receive the broadcast signal including a MPD (Media Presentation Description) fragment and a S-TSID (Service-based Transport Session Instance Description) fragment for describing each transport session associated with one or more service components, wherein the S-TSID fragment includes at least one element for each ROUTE session (media presentation description (MPD) fragment, Para [0442] and service transport session instance description (S-TSID) fragment containing transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]. See Para [0224] of provisional 62/255,446), generating service bundle information including a service identifier that is associated with the S-TSID fragment (service bundle description includes service ID and sTSIDUri attribute which references the S-TSID fragment, Fig. 19/23 or Fig. 19/23 in provisional, the S-TSID also includes service ID that is a reference to the service ID value in USBD, Fig. 25, therefore associated by service ID); wherein the service bundle information includes information for a transport scheme for the one or more service components (service bundle description includes sTSIDUri attribute, Para [0435], transport session description information for the zero or more ROUTE sessions and LCT sessions in which media components are delivered, Para [0343]); wherein the S-TSID fragment includes source IP address information for the each ROUTE session, destination IP address information for the each ROUTE session and destination port information for the each ROUTE session (source address, destination address and destination port elements for route session in S-TSID fragment, Fig. 25 or Fig.25 in provisional 62/255,446), wherein the S-TSID fragment includes information for representing an identifier of the each transport session included in the each ROUTE session (transport session identifier which is unique in the ROUTE session, Para [0343]/Fig. 25 or Fig. 25 of provisional 62/255,446), wherein information for each source flow in the source flow element in S-TSID fragment, Fig. 25), and wherein information for each repair flow in the ROUTE session is conveyed by a repair flow element in the S-TSID fragment (repair flow element in S-TSID, Fig. 25); and a processor (processor, Para [0481]) configured to process the MPD fragment and the S-TSID fragment included in the broadcast signal (receive and decode the signal, Para [0259], broadcast service transmitted to terminal, Para [0003, 69] and MPD and S-TSID fragments, Para [0343]).

Claims 6, 11, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande, in view of Lo and in view of Stockhammer et al (US 2016/0261665, hereinafter Stockhammer, claiming priority date of provisional application 62/128,380 and 62/128,943).

Regarding claims 6, 11, 16 and 21, Deshpande discloses the method of claim 5/11/16/21, but not wherein the second header corresponds to a LCT header having a close object flag and a congestion control information field.  Stockhammer discloses LCT header with congestion control field and close object flag, Para [0198]/Fig. 9 or see Para [0043] of provisional 62/128,943.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stockhammer in the system of Deshpande in view with Lo in order to perform spatial prediction and temporal prediction to reduce and remove redundancy inherent in video sequences. 

Allowable Subject Matter
Claims 7, 8, 12, 13, 17, 18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitation.  The Applicant references Fig. 19 of the Deshpande reference then states Deshpande does not disclose all of the limitations of claim 4, particularly the service bundle information includes information for a transport scheme for the one or more service components.							In response, the Applicant makes an assertion without an actual argument.  The assertion is not persuasive.  For example, the claim already mentions a transport session associated with the one or more service components.  Is a transport session different from a transport scheme?  Applicant has no explanation or argument stating it is.  The specification never uses the phrase “transport scheme”.  Applicant mentions support in Para [1428] which just refers to Fig. 88 and refers to Figs. 1, 42 and 87.  Fig. 87 has an element/attribute or stsiduri that provides access related parameters to the transport sessions carrying content of this service but Deshpande also discloses this attribute as well in Para [0343].  Therefore Deshpande does disclose this limitation.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461